Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 8, 10-14, 16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koganezawa et al (US 20160003155 as referenced in OA dated 10/08/2021) in view of Uhm et al (US  20140157779 as referenced in OA dated 10/08/2021).
Regarding claim 1, Koganezawa discloses a method of selectively operating a head end assembly (Figure 1; 7 and 11.  Paragraph 0038) of a gas turbine combustor (Figure 1; 2), the head end assembly comprising a plurality of bundled tube fuel nozzles (Figure 4; 6 for each of F1, F2, F3, F4.  See bundled definition under Merriam Webster and American Heritage Dictionary), including a center fuel nozzle (The fuel nozzle formed by Figure 4; F1) and a plurality of outer fuel nozzles (The fuel nozzles formed by Figure 4; F2, F3, F4) and annularly arranged about the center fuel nozzle, wherein the plurality of bundled tube fuel nozzles include a first fuel nozzle group (Figure 4; F1) comprising the center nozzle, a second fuel nozzle group (Figure 4; F2) comprising at least one outer fuel nozzle of the plurality of outer fuel nozzles, and a third fuel nozzle group (Figure 4; F3 and F4) comprising at least one outer fuel nozzle of the plurality of outer fuel nozzles other than the at least one outer fuel nozzle of the plurality of outer fuel nozzles in the second nozzle group, the method comprising: 
(Figure 1; 201) of a plurality of fuel circuits (Figure 1; 201, 202, 203, 204), the first fuel circuit of the plurality of fuel circuits being fluidly coupled to the first nozzle group; 
firing solely the first nozzle group (Paragraph 0047); and 
regulating an air/fuel ratio (Paragraph 0008, 0009, 0047, 0048) exiting the first nozzle group based on an emissions output requirement (Paragraph 0036, 0045, 0048, 0052) corresponding solely with the first nozzle group by: 
adjusting an airflow (The airflow supplied by Figure 1; 15. Paragraph 0036, 0047) received by the plurality of bundled tube fuel nozzles in response to opening solely the first fuel circuit of the plurality of fuel circuits, wherein the airflow is adjusted based on the emissions output requirement (Paragraph 0036, 0045, 0048, 0052) corresponding with solely the first nozzle group (Paragraph 0052 states the fuel flow is chosen to ensure low NOx generation and Paragraph 0036 states the inlet guide vanes are adjusted to match this fuel flow which is chosen to ensure low NOX generation.  Furthermore, paragraph 0048 states the air-to-fuel ratio controls NOx generation, so that any change in fuel flow would require an adjustment to the air supplied); and 
controlling a portion of fuel flow received by the first nozzle group by a valve (The portion of fuel flow controlled by Figure 1; 211) fluidly connected to the first fuel circuit.
Koganezawa does not disclose the plurality of outer fuel nozzles circumferentially neighboring one another.
However, Uhm teaches a method of selectively operating a head end assembly (Figure 2; 42, 96, 52, 56, 58, 60) of a gas turbine combustor (Figure 1; 20), the head end assembly comprising a plurality of bundled tube fuel nozzles (The bundled tube fuel nozzles of Figure 5; 66, 68.  Paragraph 0029) including a center fuel nozzle (Figure 5; 68) and a plurality of outer fuel nozzles (Figure 5; 66) circumferentially neighboring one another and annularly arranged about the center fuel nozzle, wherein the plurality of bundled tube fuel nozzles include a first fuel (Figure 5; 68) comprising the center nozzle, a second fuel nozzle group (One instance of Figure 5; 66) comprising at least one outer fuel nozzle of the plurality of outer fuel nozzles, and a third fuel nozzle group (Any other instance of Figure 5; 66) comprising at least one outer fuel nozzle of the plurality of outer fuel nozzles other than the at least one outer fuel nozzle of the plurality of outer fuel nozzles in the second nozzle group.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Koganezawa wherein the plurality of outer fuel nozzles circumferentially neighbor one another as taught by and suggested by Uhm in order to enhance thermodynamic efficiency, protecting the combustor from wear, promoting flame stability, and/or reducing emission (Paragraph 0006, The modification uses a similar nozzle fuel assembly of Figure 5 and 7 of Uhm instead of Figure 4 of Koganezawa with a center fuel nozzle and a plurality of outer fuel nozzles.  It is important to note that Uhm teaches a similar fuel header assembly to Figure 4 of Koganezawa which is shown as Figure 4 of Uhm that can be replaced with Figure 5 of Uhm, Paragraph 0029 of Uhm).
Regarding claim 2, Koganezawa in view of Uhm teaches the invention as claimed.
Koganezawa further discloses opening a second fuel circuit (Figure 1; 202) of the plurality of fuel circuits, the second fuel circuit fluidly coupled to the second nozzle group
Regarding claim 3, Koganezawa in view of Uhm teaches the invention as claimed.
Koganezawa further discloses adjusting the airflow received by the plurality of bundled tube fuel nozzles in response to opening the second fuel circuit (Paragraph 0052 states the fuel flow is chosen to ensure low NOx generation and Paragraph 0036 states the inlet guide vanes are adjusted to match this fuel flow which is chosen to ensure low NOX generation.  Furthermore, paragraph 0048 states the air-to-fuel ratio controls NOx generation, so that any change in fuel flow would require an adjustment to the air supplied), wherein the airflow is adjusted based on the emissions output requirement (Paragraph 0036, 0045, 0048, 0052).
Regarding claim 4, Koganezawa in view of Uhm teaches the invention as claimed.
Koganezawa further discloses firing the second nozzle group (Paragraph 0047 and 0052).
Regarding claim 6, Koganezawa in view of Uhm teaches the invention as claimed.
Koganezawa further discloses wherein each fuel circuit of the plurality of fuel circuits is fluidly coupled to a respective nozzle group of the plurality of nozzle groups (Figure 1 shows each fuel circuit is fluidly coupled to a respective nozzle group of the plurality of nozzle groups.  Paragraph 0042), the plurality of nozzle groups comprising the first nozzle group, the second nozzle group, and the third nozzle group.
Regarding claim 8, Koganezawa in view of Uhm teaches the invention as claimed.
Koganezawa further discloses wherein opening the first fuel circuit further comprises conveying the fuel flow (Paragraph 0047) through the first fuel circuit and the first nozzle group.
Regarding claim 10, Koganezawa in view of Uhm teaches the invention as claimed.
Koganezawa further discloses wherein each bundled tube fuel nozzle of the plurality of bundled tube fuel nozzles comprises a fuel plenum (Figure 1; 231, 232, 233, 234) and a plurality of premix tubes (Figure 1; 6 are premix tubes where fuel and air mix) which extend axially with respect to a common axial centerline (The centerline of Figure 1; 2 which is shown as a dashed dotted line is also a common axial centerline of the plurality of bundled tube fuel nozzles) of the plurality of bundled tube fuel nozzles.
Koganezawa does not disclose a plurality of premix tubes which extend axially through the fuel plenum.
However, Uhm further teaches wherein each bundled tube fuel nozzle of the plurality of bundled tube fuel nozzles comprises a fuel plenum (Figure 7; 102) and a plurality of premix tubes (Figure 7; 52) which extend axially through the fuel plenum with respect to a common (The axial centerline of Figure 5; 62) of the plurality of bundled tube fuel nozzles.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Koganezawa wherein the plurality of premix tubes which extend axially through the fuel plenum as taught by and suggested by Uhm in order to enhance thermodynamic efficiency, protecting the combustor from wear, promoting flame stability, and/or reducing emission (Paragraph 0006, This is the same modification as claim 1).
Regarding claim 11, Koganezawa discloses a method of selectively operating a head end assembly (Figure 1; 7 and 11.  Paragraph 0038) in a combustor (Figure 1; 2), of a gas turbine (Figure 1; 1, 2, 3 form a gas turbine), the head end assembly comprising a plurality of bundled tube fuel nozzles (Figure 4; 6 for each of F1, F2, F3, F4.  See bundled definition under Merriam Webster and American Heritage Dictionary),  including a center fuel nozzle (The fuel nozzle formed by Figure 4; F1) and a plurality of outer fuel nozzles (The fuel nozzles formed by Figure 4; F2, F3, F4) and annularly arranged about the center fuel nozzle, wherein the plurality of bundled tube fuel nozzles include a first fuel nozzle group (Figure 4; F1) comprising the center nozzle, a second fuel nozzle group (Figure 4; F2) comprising at least one outer fuel nozzle of the plurality of outer fuel nozzles, and a third fuel nozzle group (Figure 4; F3 and F4) comprising at least one outer fuel nozzle of the plurality of outer fuel nozzles other than the at least one outer fuel nozzle of the plurality of outer fuel nozzles in the second nozzle group, the method comprising:
opening solely a first fuel circuit (Figure 1; 201) of a plurality of fuel circuits (Figure 1; 201, 202, 203, 204), the first fuel circuit of the plurality of fuel circuits fluidly coupled to the first nozzle group; 
firing solely the first nozzle group (Paragraph 0047); within the combustor; and 
(Paragraph 0008, 0009, 0047, 0048) exiting the first nozzle group based on an emissions output requirement (Paragraph 0036, 0045, 0048, 0052) corresponding with solely the first nozzle group by: 
adjusting an airflow (The airflow supplied by Figure 1; 15. Paragraph 0036, 0047) received by the plurality of bundled tube fuel nozzles from a compressor (Figure 1; 1) by adjusting a position of inlet guide vanes (Figure 1; 15.  Paragraph 0008)in response to opening solely the first fuel circuit of the plurality of fuel circuits, wherein the airflow is adjusted based on the emissions output requirement (Paragraph 0036, 0045, 0048, 0052) corresponding with solely the first nozzle group (Paragraph 0052 states the fuel flow is chosen to ensure low NOx generation and Paragraph 0036 states the inlet guide vanes are adjusted to match this fuel flow which is chosen to ensure low NOX generation.  Furthermore, paragraph 0048 states the air-to-fuel ratio controls NOx generation, so that any change in fuel flow would require an adjustment to the air supplied); and
controlling a portion of fuel flow received by the first nozzle group by the first nozzle group by a valve (The portion of fuel flow controlled by Figure 1; 211) fluidly connected to the first fuel circuit.
Koganezawa does not disclose the plurality of outer fuel nozzles circumferentially neighboring one another.
However, Uhm teaches a method of selectively operating a head end assembly (Figure 2; 42, 96, 52, 56, 58, 60) of a gas turbine combustor (Figure 1; 20), the head end assembly comprising a plurality of bundled tube fuel nozzles (The bundled tube fuel nozzles of Figure 5; 66, 68.  Paragraph 0029) including a center fuel nozzle (Figure 5; 68) and a plurality of outer fuel nozzles (Figure 5; 66) circumferentially neighboring one another and annularly arranged about the center fuel nozzle, wherein the plurality of bundled tube fuel nozzles include a first fuel nozzle group (Figure 5; 68) comprising the center nozzle, a second fuel nozzle group (One instance of Figure 5; 66) comprising at least one outer fuel nozzle of the plurality of outer fuel (Any other instance of Figure 5; 66) comprising at least one outer fuel nozzle of the plurality of outer fuel nozzles other than the at least one outer fuel nozzle of the plurality of outer fuel nozzles in the second nozzle group.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Koganezawa wherein the plurality of outer fuel nozzles circumferentially neighbor one another as taught by and suggested by Uhm in order to enhance thermodynamic efficiency, protecting the combustor from wear, promoting flame stability, and/or reducing emission (Paragraph 0006, The modification uses a similar nozzle fuel assembly of Figure 5 and 7 of Uhm instead of Figure 4 of Koganezawa with a center fuel nozzle and a plurality of outer fuel nozzles.  It is important to note that Uhm teaches a similar fuel header assembly to Figure 4 of Koganezawa which is shown as Figure 4 of Uhm that can be replaced with Figure 5 of Uhm, Paragraph 0029 of Uhm).
Regarding claim 12, Koganezawa in view of Uhm teaches the invention as claimed.
Koganezawa further discloses opening a second fuel circuit (Figure 1; 202) of the plurality of fuel circuits, the second fuel circuit fluidly coupled to the second nozzle group.
Regarding claim 13, Koganezawa in view of Uhm teaches the invention as claimed.
Koganezawa further discloses adjusting, via the inlet guide vanes, the airflow received by the plurality of bundled tube fuel nozzles in response to opening the second fuel circuit (Paragraph 0052 states the fuel flow is chosen to ensure low NOx generation and Paragraph 0036 states the inlet guide vanes are adjusted to match this fuel flow which is chosen to ensure low NOX generation.  Furthermore, paragraph 0048 states the air-to-fuel ratio controls NOx generation, so that any change in fuel flow would require an adjustment to the air supplied), wherein the airflow is adjusted based on the emissions output requirement corresponding with the first nozzle group and the second nozzle group (Paragraph 0036, 0045, 0048, 0052).
Regarding claim 14, Koganezawa in view of Uhm teaches the invention as claimed.
(Paragraph 0047 and 0052).
Regarding claim 16, Koganezawa in view of Uhm teaches the invention as claimed.
Koganezawa further discloses wherein each fuel circuit of the plurality of fuel circuits is fluidly coupled to a respective nozzle group of the plurality of nozzle groups (Figure 1 shows each fuel circuit is fluidly coupled to a respective nozzle group of the plurality of nozzle groups.  Paragraph 0042), the plurality of nozzle groups comprising the first nozzle group, the second nozzle group, and the third nozzle group
Regarding claim 18, Koganezawa in view of Uhm teaches the invention as claimed.
Koganezawa further discloses wherein opening the first fuel circuit further comprises conveying the fuel flow (Paragraph 0047) through the first fuel circuit and the first nozzle group.
Regarding claim 20, Koganezawa in view of Uhm teaches the invention as claimed.
Koganezawa further discloses wherein each bundled tube fuel nozzle of the plurality of bundled tube fuel nozzles comprises a fuel plenum (Figure 1; 231, 232, 233, 234) and a plurality of premix tubes (Figure 1; 6 are premix tubes where fuel and air mix) which extend axially with respect to a common axial centerline (The centerline of Figure 1; 2 which is shown as a dashed dotted line is also a common axial centerline of the plurality of bundled tube fuel nozzles) of the plurality of bundled tube fuel nozzles.
Koganezawa does not disclose a plurality of premix tubes which extend axially through the fuel plenum.
However, Uhm further teaches wherein each bundled tube fuel nozzle of the plurality of bundled tube fuel nozzles comprises a fuel plenum (Figure 7; 102) and a plurality of premix tubes (Figure 7; 52) which extend axially through the fuel plenum with respect to a common axial centerline (The axial centerline of Figure 5; 62) of the plurality of bundled tube fuel nozzles.
(Paragraph 0006, This is the same modification as claim 11).

Claim 5, 7, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koganezawa in view of Uhm as applied to claim 1, 11 above, and further in view of Leach (US 20170356342 as referenced in OA dated 5/5/2021).
Regarding claim 5, Koganezawa in view of Uhm teaches the invention as claimed.
Koganezawa in view of Uhm does not teach wherein each outer fuel nozzle in the second nozzle group circumferentially neighbors two outer fuel nozzles in the third nozzle group.
However, Leach teaches a method of selectively operating a head end assembly (Figure 3; 38 and Figure 1; 52, 53, 54) of a gas turbine combustor (Figure 1; 16), the head end assembly comprising a plurality of tube fuel nozzles (Paragraph 0029) including a center fuel nozzle (Figure 3; 33) and a plurality of outer fuel nozzles (Figure 3; 36) circumferentially neighboring one another and annularly arranged about the center fuel nozzle, wherein the plurality of bundled tube fuel nozzles include a first fuel nozzle group (Figure 3; PM1) comprising the center nozzle, a second fuel nozzle group (Figure 3; PM2) comprising at least one outer fuel nozzle of the plurality of outer fuel nozzles, and a third fuel nozzle group (Figure 3; PM3) comprising at least one outer fuel nozzle of the plurality of outer fuel nozzles other than the at least one outer fuel nozzle of the plurality of outer fuel nozzles in the second nozzle group, the method comprising: 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Koganezawa in view of Uhm wherein each outer fuel nozzle in the second nozzle group circumferentially neighbors two outer fuel nozzles in the third nozzle group as taught by and suggested by Leach because it has been held that applying a known technique, in this case Leach’s arrangement of the second and third nozzle groups amongst the plurality of outer fuel nozzles according to the steps described immediately above, to a known device, in this case, Koganezawa in view of Uhm’s head end assembly, ready for improvement to yield predictable results, in this case providing fuel, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses 5 outer fuel nozzles which are split in a second and third fuel nozzle groups as shown in Figure 3 of Leach).
Regarding claim 7, Koganezawa in view of Uhm teaches the invention as claimed.
Koganezawa in view of Uhm does not teach wherein the second nozzle group comprises two outer fuel nozzles of the plurality of outer fuel nozzles, and wherein the third nozzle group comprises three outer fuel nozzles of the plurality of outer fuel nozzles.
However, Leach teaches a method of selectively operating a head end assembly (Figure 3; 38 and Figure 1; 52, 53, 54) of a gas turbine combustor (Figure 1; 16), the head end assembly comprising a plurality of tube fuel nozzles (Paragraph 0029) including a center fuel nozzle (Figure 3; 33) and a plurality of outer fuel nozzles (Figure 3; 36) circumferentially neighboring one another and annularly arranged about the center fuel nozzle, wherein the plurality of bundled tube fuel nozzles include a first fuel nozzle group (Figure 3; PM1) comprising the center nozzle, a second fuel nozzle group (Figure 3; PM2) comprising at least one outer fuel nozzle of the plurality of outer fuel nozzles, and a third fuel nozzle group (Figure 3; PM3) comprising at least one outer fuel nozzle of the plurality of outer fuel nozzles other than 
wherein the second nozzle group comprises two outer fuel nozzles (The two outer fuel nozzles forming PM2) of the plurality of outer fuel nozzles, and wherein the third nozzle group comprises three outer fuel nozzles of the plurality of outer fuel nozzles (the three outer fuel nozzles forming PM3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Koganezawa in view of Uhm wherein the second nozzle group comprises two outer fuel nozzles of the plurality of outer fuel nozzles, and wherein the third nozzle group comprises three outer fuel nozzles of the plurality of outer fuel nozzles as taught by and suggested by Leach because it has been held that applying a known technique, in this case Leach’s arrangement of the second and third nozzle groups amongst the plurality of outer fuel nozzles according to the steps described immediately above, to a known device, in this case, Koganezawa in view of Uhm’s head end assembly, ready for improvement to yield predictable results, in this case providing fuel, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses 5 outer fuel nozzles which are split in a second and third fuel nozzle groups as shown in Figure 3 of Leach).
Regarding claim 15, Koganezawa in view of Uhm teaches the invention as claimed.
Koganezawa in view of Uhm does not teach wherein each outer fuel nozzle in the second nozzle group circumferentially neighbors two outer fuel nozzles in the third nozzle group.
However, Leach teaches a method of selectively operating a head end assembly (Figure 3; 38 and Figure 1; 52, 53, 54) of a gas turbine combustor (Figure 1; 16), the head end assembly comprising a plurality of tube fuel nozzles (Paragraph 0029) including a center fuel nozzle (Figure 3; 33) and a plurality of outer fuel nozzles (Figure 3; 36) circumferentially (Figure 3; PM1) comprising the center nozzle, a second fuel nozzle group (Figure 3; PM2) comprising at least one outer fuel nozzle of the plurality of outer fuel nozzles, and a third fuel nozzle group (Figure 3; PM3) comprising at least one outer fuel nozzle of the plurality of outer fuel nozzles other than the at least one outer fuel nozzle of the plurality of outer fuel nozzles in the second nozzle group, the method comprising: 
wherein each outer fuel nozzle in the second nozzle group circumferentially neighbors two outer fuel nozzles in the third nozzle group.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Koganezawa in view of Uhm wherein each outer fuel nozzle in the second nozzle group circumferentially neighbors two outer fuel nozzles in the third nozzle group as taught by and suggested by Leach because it has been held that applying a known technique, in this case Leach’s arrangement of the second and third nozzle groups amongst the plurality of outer fuel nozzles according to the steps described immediately above, to a known device, in this case, Koganezawa in view of Uhm’s head end assembly, ready for improvement to yield predictable results, in this case providing fuel, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses 5 outer fuel nozzles which are split in a second and third fuel nozzle groups as shown in Figure 3 of Leach).
Regarding claim 17, Koganezawa in view of Uhm teaches the invention as claimed.
Koganezawa in view of Uhm does not teach wherein the second nozzle group comprises two outer fuel nozzles of the plurality of outer fuel nozzles, and wherein the third nozzle group comprises three outer fuel nozzles of the plurality of outer fuel nozzles.
However, Leach teaches a method of selectively operating a head end assembly (Figure 3; 38 and Figure 1; 52, 53, 54) of a gas turbine combustor (Figure 1; 16), the head (Paragraph 0029) including a center fuel nozzle (Figure 3; 33) and a plurality of outer fuel nozzles (Figure 3; 36) circumferentially neighboring one another and annularly arranged about the center fuel nozzle, wherein the plurality of bundled tube fuel nozzles include a first fuel nozzle group (Figure 3; PM1) comprising the center nozzle, a second fuel nozzle group (Figure 3; PM2) comprising at least one outer fuel nozzle of the plurality of outer fuel nozzles, and a third fuel nozzle group (Figure 3; PM3) comprising at least one outer fuel nozzle of the plurality of outer fuel nozzles other than the at least one outer fuel nozzle of the plurality of outer fuel nozzles in the second nozzle group, the method comprising: 
wherein the second nozzle group comprises two outer fuel nozzles (The two outer fuel nozzles forming PM2) of the plurality of outer fuel nozzles, and wherein the third nozzle group comprises three outer fuel nozzles of the plurality of outer fuel nozzles (the three outer fuel nozzles forming PM3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Koganezawa in view of Uhm wherein the second nozzle group comprises two outer fuel nozzles of the plurality of outer fuel nozzles, and wherein the third nozzle group comprises three outer fuel nozzles of the plurality of outer fuel nozzles as taught by and suggested by Leach because it has been held that applying a known technique, in this case Leach’s arrangement of the second and third nozzle groups amongst the plurality of outer fuel nozzles according to the steps described immediately above, to a known device, in this case, Koganezawa in view of Uhm’s head end assembly, ready for improvement to yield predictable results, in this case providing fuel, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses 5 outer fuel nozzles which are split in a second and third fuel nozzle groups as shown in Figure 3 of Leach).

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 
Applicant asserts that Koganezawa does not disclose a plurality of outer fuel nozzles circumferentially neighboring one another.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts that Koganzeawa is limited to a circular flame pattern. Again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Also, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the instant application allows for non-circular flame patterns) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, the combined invention of Koganezawa in view of Uhm has a head end assembly that allows for non-circular flame patterns.
Applicant asserts that Uhm does not teach separately operable groups.  Again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uhm (US 8613197) shows it is known to split the second and third nozzle groups amongst the outer fuel nozzles with each outer fuel nozzle in the second nozzle group circumferentially neighboring two outer fuel nozzles in the third nozzle group.
Amond (US 7546736) shows it is known to split the second and third nozzle groups amongst the outer fuel nozzles with each outer fuel nozzle in the second nozzle group circumferentially neighboring two outer fuel nozzles in the third nozzle group.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741